In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                             ____________________
                               NO. 09-14-00013-CR
                             ____________________


                             IN RE JOHN D. FAILS JR.

_______________________________________________________          ______________

                                Original Proceeding
________________________________________________________          _____________

                             MEMORANDUM OPINION

      In this mandamus proceeding, John D. Fails Jr. claims that he was arrested

on November 14, 2012, for offenses alleged in cause number 2012-0490 and cause

or warrant number 12092601, and that since that date, he has been held by the

Texas Department of Criminal Justice on a detainer out of Polk County. Relator

claims that he filed a request for appointment of counsel on or about December 11,

2012, but that his request has been ignored. Relator claims that he filed other

motions more recently, but he failed to produce any supporting documentation

relating to those motions.



                                        1
      To obtain mandamus relief for the trial court’s refusal to rule on a motion, a

relator must establish: “(1) the motion was properly filed and has been pending for

a reasonable time; (2) the relator requested a ruling on the motion; and (3) the trial

court refused to rule.” In re Sarkissian, 243 S.W.3d 860, 861 (Tex. App.—Waco

2008, orig. proceeding). In response to the Court’s request that he identify the

respondent and describe the method used to inform the trial court that the

documents were filed and required action, Relator supplemented his petition with a

copy of a motion that is directed to “The Judicial District Court of Polk County,

Texas[.]” The cases he identified, however, are filed in the County Court at Law of

Polk County, Texas. We conclude that Relator has not shown the trial court failed

to act on a properly filed motion. 1 See id. We deny mandamus relief.

      PETITION DENIED.


                                                                 PER CURIAM

Submitted on February 10, 2014
Opinion Delivered March 5, 2014
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.
      1
       Relator’s petition and record fail to provide information from which we can
determine the status of his cases. If there are matters in connection with the case
that Fails brings to the trial court’s attention, we are confident that the trial court
will promptly act in a manner consistent with the Code of Criminal Procedure and
the Polk County Court Indigent Defense Plan.
                                          2